DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The allowability subject matter of claims 4 and 10 have been withdrawn in view of amended claims 1 and 7, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al. (Pub No.: 2014/0099955) in view of Park et al. (Pub No.: 2019/0082363).
Regarding claim 7, Nukala et al. discloses an apparatus (see communication device 400 in fig. 4) comprising: 
a processor (see processing circuitry 402 in fig. 4) that selects a base unit of a plurality of base units for handover in response to at least one base unit of the plurality of base units triggering a handover condition (Nukala et al. see fig. 8a, step 808; para. 0074-0076; In para. 0075, …the UE 400 may detect and/or identify any other number of LTE or LTE-A handover triggering events (e.g., events associated with any of the MR events, A1-A6 or B1-B2, listed in Table 1) based on the current RSRP value of its serving eNodeB 300 and/or based on the current RSRP values of one or more neighbor eNodeBs. In para. 0076, …the UE 400 will identify a target neighbor base station for the handover attempt.). Thus, the UE 400 identifies/selects a target base station based on a triggering event; and 
wherein, in response to determining the inability (read as RLF due to legacy tune-away attempt in para. 0073) to access the base unit, the processor performs a reestablishment procedure to establish communication with one base unit of the plurality of base units (Nukala et al. see fig. 7b, tune-away attempt 714 and HO failure in 716; fig. 8a, step 812, fig. 8b, steps 822, 824, 826, 830; para. 0073, 0077, 0079, 0080; in para. 0073, …An untimely legacy network tune-away attempt can prevent the UE 606 from completing the handover from its serving eNodeB 602 to the neighbor eNodeB 604. In para. 0079, …which continues from operation block 814 of FIG. 8a, the UE 400 may initiate a dynamic 
However, Nukala et al. does not explicitly disclose a feature that, in response to selecting the base unit, transmits a random access preamble to the base unit.
Park et al. from the same or similar fields of endeavor discloses a feature that, in response to selecting the base unit, transmits a random access preamble to the base unit (Park et al. see fig. 16, steps 1635, 1640; para. 0144, 0147; Based on selecting the second cell for an RRC connection to the second base station 1610, the first wireless device 1601 may initiate a random access (RA) procedure 1640, via the second cell, by transmitting, via the second cell, one or more random access preambles.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Nukala et al. and to implement with the feature as taught by Park et al. that initiates a random access procedure via the target cell by transmitting one or more random access preambles to the target/selected cell.
The motivation would be to improve transmission reliability.
Claim 1 is rejected similarly to claim 7.

Claims 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al. (Pub No.: 2014/0099955) in view of Park et al. (Pub No.: 2019/0082363) as applied to claims 1 or 7 above, and further in view of Koskinen et al. (Pub No.: 2016/0057688).
Regarding claims 3, 9, Nukala et al. in view of Park et al. does not explicitly disclose the feature wherein the processor determining the inability to access the base unit comprises the receiver receiving no response from the base unit as a result of transmitting the random access preamble to the base unit.
Koskinen et al. from the same or similar fields of endeavor discloses the feature wherein the processor determining the inability to access the base unit comprises the receiver receiving no response from the base unit as a result of transmitting the random access preamble to the base unit (Koskinen et al. see para. 0016).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Nukala et al. in view of Park et al. and to implement with the feature as taught by Koskinen et al. to determining a non-responsive base station based on not receiving preamble responses from the base station.
The motivation would be to reduce transmission error rate.

Claims 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al. (Pub No.: 2014/0099955) in view of Park et al. (Pub No.: 2019/0082363) as applied to claims 1 or 7 above, and further in view of Ji et al. (Pub No.: 2014/0128058).
Regarding claims 4, 10, Nukala et al. in view of Park et al. does not explicitly disclose the feature wherein, in response to the processor determining the inability to access the base unit, the transmitter transmits a second random access preamble to a second base unit of the plurality of base units.
Ji et al. from the same or similar fields of endeavor discloses the feature wherein, in response to the processor determining the inability to access the base unit, the transmitter transmits a second random access preamble to a second base unit of the plurality of base units (Ji et al. see fig. 4, step 405; para. 0088-0090, 0095, 0096; S405. In para. 0088, The HOF occurs on the terminal, that is, a handover to the handover target base station fails. In para. 0096, In a process for initiating random access (RACH), by 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Nukala et al. in view of Park et al. and to implement with the feature as taught by Ji et al. to perform reselection in response to inability to access the selected base station.
The motivation would be to improve transmission reliability.

Claims 5, 6, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al. (Pub No.: 2014/0099955) in view of Park et al. (Pub No.: 2019/0082363) as applied to claims 1 or 7 above, and further in view of Ohta et al. (Pub No.: 2017/0188278).
Regarding claims 5, 11, Nukala et al. in view of Park et al. does not explicitly disclose a receiver that receives configuration information indicating the handover condition corresponding to the base unit.
Ohta et al. from the same or similar fields of endeavor discloses a receiver that receives configuration information indicating the handover condition corresponding to the base unit (Ohta et al. see fig. 12, step P25; para. 0135; the secondary base station 200 processes the RRC layer to transmit an HO command to the UE 300 (Process P25).). The UE 300 receives the HO command from the secondary base station.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Nukala et al. in view of Park et al. and to implement with the feature as taught by Ohta et al. to receive HO command from the secondary base station.

Regarding claims 6, 12, Ohta et al. discloses the feature wherein the configuration information comprises a radio resource control connection reconfiguration message having mobility control information (Ohta et al. see fig. 12, step P25; para. 0135; the secondary base station 200 processes the RRC layer to transmit an HO command to the UE 300 (Process P25). An RRC reconfiguration ( RRC REC) message is applicable to the HO command. The RRC reconfiguration message may include mobility control information (MCI).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Nukala et al. in view of Park et al. and to implement with the feature as taught by Ohta et al. to receive HO command from the secondary base station, wherein the HO command includes RRC_REC with MCI information.
The motivation would be to improve transmission efficiency.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma et al. (Pub No.: 2008/0268844) and Lee et al. (Pat No.: 9,237,488) are show systems which considered pertinent to the claimed invention.
Ma et al. (Pub No.: 2008/0268844) discloses handoffs for a mobile terminal in a wireless access network that is capable of supporting different types of handoffs. The different handoff types may include soft handoffs and fast base station switching (FBSS). In operation, context information 
Lee et al. (Pat No.: 9,237,488) discloses an apparatus and method for processing handover in a wireless communication system are provided. The method includes selecting a cell for handover when a HandOver (HO) drop occurs, identifying if information for communicating with a serving BS is stored, transmitting a message ranging request signal to the serving BS, identifying provision or non-provision of a service from the serving BS comprised in a response signal to the message ranging request signal, and transmitting/receiving a signal with the serving BS.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464